The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 04/30/2021, the following is a Non-Final Office Action for Application No. 17245044.  

Status of Claims
Claims 1-23 are pending.

Drawings
The applicant’s drawings submitted on 04/30/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17245044, filed 04/30/2021 is a continuation of 15866911, filed 01/10/2018, now U.S. Patent #11023865 and having 1 RCE-type filing therein; 15866911 is a continuation of 13833752, filed 03/15/2013 and having 1 RCE-type filing therein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 11023865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows:  using a computing device comprising at least one processor and at least one computer-readable storage device, the method comprising the steps of: storing a plurality of media items on the computer-readable storage device, each media item comprising content information, each media item associated with a media item category; defining an aggregate task comprising a plurality of component tasks, wherein each task in the plurality of component tasks is defined in relation to at least one corresponding item in the plurality of media items; storing participant data for at least one participant on the computer-readable storage device; storing historical time data for the at least one participant on the computer- readable storage device, wherein for each participant in the at least one participant, the historical time data comprises a plurality of historical completion time values stored on the computer-readable storage device, wherein each historical completion time value is stored in relation to a plurality of factors of a media item comprising at least the following: the media item category, a difficulty level, and an average rate per media item(s) per difficulty level of the media item, wherein the average rate per media item per difficulty level is determined using a correction factor based on a network or machine latency; operating a processor of the computing device to determine a plurality of corresponding metadata attributes for the aggregate task by, for each component task in the aggregate task, determining a media item category for the at least one corresponding item for that component task, and deriving at least one corresponding metadata attribute from the at least one corresponding item for that component task, the at least one corresponding metadata attribute comprising the difficulty level.
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 20110184771 A1) hereinafter referred to as Wells in view of Brech et al. (US 20120180055 A1) hereinafter referred to as Brech.  

Wells teaches:
Claim 1. A computer-implemented method for automatic task time estimation and scheduling, using a computing device comprising at least one processor and at least one computer-readable storage device, the method comprising the steps of (¶0050 As information is entered and calculated in the method (e.g. employee project quality score), this data stored on the application database on the server is used by the web based application in conjunction with the server processor(s) computational power to analyze the pool of employees that are a best fit for the assignment to a project…):  
storing a plurality of media items on the computer-readable storage device, each media item comprising content information, each media item associated with a media item category; defining an aggregate task comprising a plurality of component tasks, wherein each task in the plurality of component tasks is defined in relation to at least one corresponding item in the plurality of media items (¶0050 Project masters (or templates) are created within the method (see the project master data file 34 of FIG. 2) and designed around the services delivered by and organization. The hierarchy of projects is comprised of a project plan made up of tasks defined in the task master file (see the task master file 32 in FIG. 2). Each task is defined by one or multiple task dependencies (as shown in the task dependencies master file 30 in FIG. 2). Within the project master, the application knowledge requirement is defined. The task dependency has the required skill set defined for the assignment.); 
storing participant data for at least one participant on the computer-readable storage device; storing historical time data for the at least one participant on the computer- readable storage device, wherein for each participant in the at least one participant, the historical time data comprises a plurality of historical completion time values stored on the computer-readable storage device, wherein each historical completion time value is stored in relation to a plurality of factors of a media item comprising at least the following (¶¶0029-0030 At database file 36 is provided as a customer's users file, which includes information on skills, application knowledge, time-off scheduled, title, cost including possibly salary information, project installation history, possibly including project quality and customer satisfaction ratings, and other information as may be applicable. The database file is connected to a database file 38, which is a customer information file that includes the customer information and other information on the customer… A database file 44 is a project master parameters file, which is connected to provide information to the database file 32. The project master parameters file includes information on business days, hours per day that will be worked, company holidays and a task dependency delay window, which is preferably denoted in business days. A database file 46 is the application master file that includes the application. The database file 46 provides data to the database files 34 and 36. A database file 48 is provided as a skill set master in which is stored information on the skill sets of the workers. Of course, other database files and interrelationships between them may be provided): 
the media item category, a difficulty level, and an average rate per media item(s) per difficulty level of the media item, wherein the average rate per media item per difficulty level is determined using a correction factor based on a network or machine latency; operating a processor of the computing device to determine a plurality of corresponding metadata attributes for the aggregate task by, for each component task in the aggregate task, determining a media item category for the at least one corresponding item for that component task, and deriving at least one corresponding metadata attribute from the at least one corresponding item for that component task, the at least one corresponding metadata attribute comprising the difficulty level (¶0038 At decision step 110, an inquiry is made as to whether the currently assigned resources are still available for the new dates. If yes the resources are still available, at step 112, the assigned resources are retained. If not, at step 114, the user is presented with the tasks and task dependencies that require re-assignment to different resources. In step 116, the user assigns resources that meet the criteria of skill and application knowledge based upon system rules to the task dependencies. Moving to step 118, upon user completion of the resource re-assignments, the project continues with the new dates and revised the participants. ¶0041 at step 133, the software will sort the personnel resources identified in the order of priority (highest to lowest) defined by the user's organization. The criteria prioritized are: best fit (skills that best fit the task dependency), minimum requirements required to complete the task dependency (e.g. alternative option), distance to the customer site from the employees location, project rating score average (historical score of like tasks completed), customer satisfactions score average (historical score of like tasks completed). The application screen used by the user to assign resources will see the available resources for assignment presented in the defined priority order (highest to lowest priority).); and 
operating the processor to determine a final time estimate for the participant to complete the aggregate task based on at least the plurality of corresponding metadata attributes for that aggregate task, the participant data for the participant, and the historical time data for the participant or other participants in the at least one participant (¶0041 Turning to step 130, the software will compare the first task in the project containing the task dependencies. It will calculate the first available resource(s) and associated date that meet the system defined criteria; application knowledge and skill set. In step 132, the software will then associate all the resources available that meet the system defined criteria to perform the task dependency. Next at step 133, the software will sort the personnel resources identified in the order of priority (highest to lowest) defined by the user's organization. The criteria prioritized are: best fit (skills that best fit the task dependency), minimum requirements required to complete the task dependency (e.g. alternative option), distance to the customer site from the employees location, project rating score average (historical score of like tasks completed), customer satisfactions score average (historical score of like tasks completed). The application screen used by the user to assign resources will see the available resources for assignment presented in the defined priority order (highest to lowest priority). ¶0065 In step 194, the software, or application, organizes the following project information: application(s), skill set(s), tasks, task dependencies, business days, hours per day, company holidays, and forecast start and completion date. In step 195, the software evaluates the file of users to filter and selects those that meet the combination of application and skill set(s) required for the project as defined in the associated task dependencies file. Then the software evaluates the users that passed the filtering process and organizes them by application knowledge, skill set, title, available dates, distance to customer site, project quality rating scores and customer satisfaction scores in step 196.).
Although not explicitly taught by Wells, Brech teaches in the analogous art of optimizing energy use in a data center by workload scheduling and management:
wherein the average rate per media item per difficulty level is determined using a correction factor based on a network or machine latency (¶0035 At step 215, the workload manager 172 determines the amount of data center resources needed to accomplish the task. In one embodiment, the data center 170 is a normalized virtual IT execution container (e.g., a unit virtual machine (VM) with a CPU, memory, and I/O capacities) with certain IT constraints. The workload manager 172 identifies the number of data center units (e.g., virtual machines) used to complete the task and the amount of time taken. This yields a rate at which a particular task is executed--i.e., the number of virtual machines needed per hour (VM/hr). At step 220, the job estimation component 177 uses this historical rate to estimate a time of execution for a similar, received task. For example, if five virtual machines are available, and the estimated historical rate for the task is 25 VM/hr, then the estimated execution time for that task is five hours. In general, the job estimation component 177 may estimate the time of completion based on general information about a task, the current system workload, or historical data. This embodiment is independent of any particular method of estimating the completion of a task or process. Thus, one of ordinary skill in the art will recognize that any method of estimating the time to complete a task that meets the requirements described herein may be used. ¶0036 At step 225, the estimated time is compared to the job completion constraints 176. In general, the workload manager 172 ensures that the task can be completed within the operating parameters contained in the job completion constraints 176. In one embodiment, the job completion constraints 176 are defined by a contractual agreement such as a service level agreement (SLA). A SLA is a part of a service contract where the level of service is formally defined. In practice, the term SLA may refer to the contracted delivery time (of the service) or performance. As an example, the user of a client system 120 enters into a SLA with the owner of a data center 170. Within the terms of the contract, it defines the level(s) of service demanded, e.g., various data rates, serviceability, performance, operation, or other attributes of the service. Specifically, the SLA may state that for a given type of task, the data center must return a result within five seconds…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optimizing energy use in a data center by workload scheduling and management of Brech with the system for implementation resource project management of Wells for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Wells ¶0008 teaches that it is desirable for a manager to not manually estimate the availability of resources that are qualified to perform project tasks based upon assigned current projects and forecast data of completed assignments; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Wells Abstract teaches management of projects including breaking the project into tasks and task dependencies and assigning employees as resources to work on the task dependencies, and Brech Abstract teaches comparing cost-saving methods of scheduling a task to the operating parameters of completing a task--e.g., a maximum amount of time allotted to complete a task; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Wells at least the above cited paragraphs, and Brech at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the optimizing energy use in a data center by workload scheduling and management of Brech with the system for implementation resource project management of Wells.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Wells teaches:
Claim 2. The method as defined in claim 1 wherein the at least one participant comprises only a single participant, the participant data being a participant profile for that participant, such that operating the processor to determine the final time estimate for completing the aggregate task comprises determining a final time estimate for that single participant to complete the aggregate task (¶0031 A user interacts with the present software and apparatus through their personal computer running a web based application for entering their organization's information. Step 52 provides that the user enters the employees' information, including employee name, title, compensation, contact information, vacation days, and other information via the web based application. Step 54 calls for entry of the employees' security profile by the user, including log-in information, password application functionality, etc. The user at step 56 enters the employees' background information, which includes information on employee skill set, software application knowledge and other information. Entry of the software application installations to be managed is performed in step 58. This includes entry of the application name, which in the example is an accounts payable application, as well as other information.).

Wells teaches:
Claim 3. The method as defined in claim 1 further comprising: for each participant in the at least one participant, the participant data further comprises a plurality of participant-specific time variation factors on the computer- readable storage device comprising at least one of the following: a settling time factor, an idle time factor, a packing-up time factor, and a task-dependent time factor (¶0027 A task may be an individual step that in combination makes up a project. A task is comprised of one or multiple task dependencies. A task dependency may be a detailed activity assigned to a task that has a resource assigned. To provide an example of the relationship between task dependencies and tasks is the following. A project is constructed of a series of tasks that define a deliverable product and/or service. An example of a task may be "site preparation" for a project installing a computer system and associated software at a customer site (e.g. accounts payable system). A subsequent project task dependent upon "site preparation" completion is "software installation". The task dependencies that make up the task "site preparation" are comprised of detailed activities assigned to resources. The task dependencies for this task would include activities such as "site assessment" (evaluate power, network, storage space and cooling capacity) by an engineer. An example of another task dependency contingent on the completion of this activity would be "network design". The completion of all task dependencies assigned to a task, in this example of "site preparation" will denote the completion of the task and the trigger mechanism for resources to start performing assigned activities within the next serial process step task. The resource is a person, for example that can have a skill set and application knowledge requirement associated with the project.).

Wells teaches:
Claim 4. The method as defined in claim 1 further comprising: configuring the processor to receive an input value representing a media item category and to derive metadata attributes from the media item based on the input value, wherein: if the input value indicates that the media item category is video, then the processor is configured to derive the difficulty level and a length variable based on the content information of the video; if the input value indicates that the media item category is audio, then the processor is configured to derive the difficulty level and a length variable based on the content information of the audio; if the input value indicates that the media item category is English text, then the processor is configured to derive the difficulty level based on the vocabulary in the text, and a length variable based on the word count of the text, wherein both the vocabulary and the word count are derived from the content information of the English text; if the input value indicates that the media item category is mathematical text, then the processor is configured to derive the difficulty level based on the mathematical operators in the text, and a length variable based on the word count of the text, wherein both the mathematical operators and the word count are derived from the content information of the mathematical text; if the input value indicates that the media item category is an English problem set, then the processor is configured to derive the difficulty level based on the vocabulary in the English problem set, and a length variable based on the total number of questions in the English problem set, wherein both the vocabulary and the total number of questions are derived from the content information of the English problem set; if the input value indicates that the media item category is a mathematical problem set, then the processor is configured to derive the difficulty level based on the mathematical operators in the mathematical problem set, and a length variable based on the total number of questions in the mathematical problem set, wherein both the vocabulary and the total number of questions are derived from the content information of the mathematical problem set; and if the input value indicates that the media item category is hybrid, then the processor is configured to derive the difficulty level based on user input (¶0049 As each employee is defined in the method via the web based application displayed on a system administrator's personal computer connected to the computer server through a network connection to the Internet or intranet, their breadth of skills is associated with them. When a project plan template is created the skills required to perform the task dependencies are defined. If there are task dependencies that an individual can perform with a lower skill than the ideal skill level (e.g. associated network analyst III vs. network analyst II), the method supports the incorporation of additional time factoring in the experience for this individual. For example the task dependency planned resource time will be increased by 25% (defined in the project master template) allowing for the less experience of an associated Network Analyst III compared to a Network Analyst II in completing the assignment. This will adjust the completion date on the assigned task dependency, interrelated task dependencies and the project completion date.).

Wells teaches:
Claim 5. The method as defined in claim 1 further comprising: operating the processor to determine a plurality of component time estimates, wherein each component time estimate in the plurality of the component time estimates is the time estimate for the participant to complete a component task in the aggregate task, each component time estimate being determined based on the media item category, the at least one corresponding metadata attribute for the corresponding component task, the participant data of the participant, and the historical time data of the participant or other participants in the at least one participant; and operating the processor to determine the final time estimate for the participant to complete the aggregate task based on the sum of the plurality of component time estimates and an additional average total time between the component tasks (¶0010 As the method and apparatus tracks personnel time against project assignments in its database and memory of its computer servers, it dynamically calculates the availability of these resources for future project assignments or potential timing conflict in subsequent assigned projects (e.g. project time run over in current project). The method and apparatus continually forecasts the project completion date using personnel recorded time entered by the users on their personal computer through the web based application and comparing it against the original allocated hours and calculated completion date. ¶0040 With reference to FIG. 6a, the first embodiment illustrated reflects the algorithm used to identify the best fit and available resources for consideration in assignment of the project. First, in step 120, the user assigns a project template to the customer, authorizing the creation of a project and assignment of resources. Next, in step 122, when the project is assigned to a customer, the application calculates the next available open slot with the available resources. In step 124, the software organizes the following project information: application(s) involved, skill set(s) of workers required, tasks to be performed, task dependencies, business days of the business, hours per day to be worked, company holidays, and forecast start and completion dates.).

Wells teaches:
Claim 6. The method as defined in claim 5, wherein operating the processor to determine a component time estimate for the participant to complete a component task in the aggregate task further comprises operating the processor to: determine the at least one corresponding item based on the component task; for each corresponding item, determine the length variable, the difficulty level, and the media item category; for each corresponding item, determine the average rate per media item(s) per difficulty level of the corresponding item based on the historical time data; and determine the component time estimate by multiplying the length variable of the corresponding item with the average rate per media item(s) per difficulty level of the corresponding item (¶0095 The user has built project templates and assigned them to customers that have contracted for services. Employees have been assigned to these projects and they are updating their time in the web based application displayed on their personal computer (typically on a weekly basis), as task dependencies are being performed. When the user enters their time entry, the application compares the actual time entered to the amount in the project plan. It will display graphically in the application indicators if task dependencies are on track, running behind or ahead of schedule. These dynamic adjustments may or may not affect the project completion date. The system will advise users if the project is on time or the new forecast completion date based upon the current progress. It also graphically displays the new forecast completion date compared to the actual completion date originally planned when the resources were assigned. Therefore, the user can make the appropriate adjustments to get the project back on track or make adjustments to the employees planned on upcoming projects that may be impacted due to the current project running behind or ahead of schedule).

Wells teaches:
Claim 7. The method as defined in claim 6, wherein operating the processor to determine a component time estimate for the participant to complete a component task in the aggregate task further comprises the steps of: if the processor locates the participant data for the participant in the computer-readable storage device: if the processor locates the media item category of the at least one corresponding item of the component task for the participant, operating the processor to determine the component time estimate based on the located media item category and the corresponding participant data; or if the processor fails to locate the media item category of the at least one corresponding media item of the component task for the participant, operating the processor to determine the component time estimate based on available participant data relating to the other media item categories for the participant, or on user input; or if the processor fails to locate the participant data for the participant in the computer-readable storage device, operating the processor to determine the component time estimate based on a class of alternative participant data, wherein the class of alternative participant data is determined from user input or available participant data of the other participants in the at least one participant in the computer-readable storage device, the other participants sharing at least one characteristic with the participant (¶0041 Turning to step 130, the software will compare the first task in the project containing the task dependencies. It will calculate the first available resource(s) and associated date that meet the system defined criteria; application knowledge and skill set. In step 132, the software will then associate all the resources available that meet the system defined criteria to perform the task dependency. Next at step 133, the software will sort the personnel resources identified in the order of priority (highest to lowest) defined by the user's organization. The criteria prioritized are: best fit (skills that best fit the task dependency), minimum requirements required to complete the task dependency (e.g. alternative option), distance to the customer site from the employees location, project rating score average (historical score of like tasks completed), customer satisfactions score average (historical score of like tasks completed). The application screen used by the user to assign resources will see the available resources for assignment presented in the defined priority order (highest to lowest priority).).

Wells teaches:
Claim 8. The method as defined in claim 7, wherein the at least one characteristic shared between the participant and the other participants is determined based on user input (¶0095 The user has built project templates and assigned them to customers that have contracted for services. Employees have been assigned to these projects and they are updating their time in the web based application displayed on their personal computer (typically on a weekly basis), as task dependencies are being performed. When the user enters their time entry, the application compares the actual time entered to the amount in the project plan. It will display graphically in the application indicators if task dependencies are on track, running behind or ahead of schedule.).

Wells teaches:
Claim 9. The method as defined in claim 8, further comprising operating the processor to update the final time estimate for the participant to complete the aggregate task based on a numeric value representing a variance factor, wherein the numeric value representing the variance factor is determined based on the historical completion time values and their respective final or component time estimate for the participant (¶0095 The user has built project templates and assigned them to customers that have contracted for services. Employees have been assigned to these projects and they are updating their time in the web based application displayed on their personal computer (typically on a weekly basis), as task dependencies are being performed. When the user enters their time entry, the application compares the actual time entered to the amount in the project plan. It will display graphically in the application indicators if task dependencies are on track, running behind or ahead of schedule. These dynamic adjustments may or may not affect the project completion date. The system will advise users if the project is on time or the new forecast completion date based upon the current progress. It also graphically displays the new forecast completion date compared to the actual completion date originally planned when the resources were assigned. Therefore, the user can make the appropriate adjustments to get the project back on track or make adjustments to the employees planned on upcoming projects that may be impacted due to the current project running behind or ahead of schedule.).

Wells teaches:
Claim 10. The method as defined in claim 9 further comprising: the processor receiving a request to determine an estimated workload for the one participant; and in response to the request, operating the processor to determine an estimated workload for the participant based on the final time estimate for the participant to complete an aggregate task corresponding to the workload (¶0095 The user has built project templates and assigned them to customers that have contracted for services. Employees have been assigned to these projects and they are updating their time in the web based application displayed on their personal computer (typically on a weekly basis), as task dependencies are being performed. When the user enters their time entry, the application compares the actual time entered to the amount in the project plan. It will display graphically in the application indicators if task dependencies are on track, running behind or ahead of schedule. These dynamic adjustments may or may not affect the project completion date. The system will advise users if the project is on time or the new forecast completion date based upon the current progress. It also graphically displays the new forecast completion date compared to the actual completion date originally planned when the resources were assigned.).

Wells teaches:
Claim 11. The method as defined in claim 10 further comprising: the processor receiving a request to schedule an aggregate task for the participant; and in response to the request, operating the processor to determine a schedule for the participant based on the estimated workload and calendar information of the participant (¶0037 In particular, FIG. 5 shows at step 96, that the user needs to re-schedule a customer's project task or project. In step 98, the user goes into their customer's project in the application and either puts the project on hold or modifies the start date of a task. A decision step 100 determines whether the project is to be put on hold or not. If so, step 102, un-assigns the user organization's resources that had been assigned to that project and put them in the pool of available resources to be assigned to other projects. At step 104, the project stays in a hold status with no resources assigned to its open and/or incomplete tasks. The project remains at this state until it is removed from hold.).

Wells teaches:
Claim 12. The method as defined in claim 1 wherein the computer-readable storage device comprises a first computer-readable storage device for storing the plurality of media items, and a second computer-readable storage device for storing the participant data (¶0030 A database file 44 is a project master parameters file, which is connected to provide information to the database file 32. The project master parameters file includes information on business days, hours per day that will be worked, company holidays and a task dependency delay window, which is preferably denoted in business days. A database file 46 is the application master file that includes the application. The database file 46 provides data to the database files 34 and 36. A database file 48 is provided as a skill set master in which is stored information on the skill sets of the workers. Of course, other database files and interrelationships between them may be provided).  

As per claims 13-23, the system tracks the method of claims 1 and 3-12, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 3-12 are applied to claims 13-23, respectively.  Wells discloses that the embodiment may be found as a system (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8136114 B1
Gailloux; Michael A. et al.
Business process management system having dynamic task assignment
US 20110071875 A1
Stenhaug; Morten et al.
SYSTEM AND METHOD FOR PERFORMING OILFIELD OPERATIONS
US 20100223276 A1
Al-Shameri; Faleh Jassem et al.
Automated Generation of Metadata for Mining Image and Text Data
US 20030083891 A1
Lang, Kenny W.  et al.
Project Management tool
WO 2014124448 A1
AGGARWAL V et al.
Computer-implemented method for scheduling execution of task using need-by time, involves initiating execution of task using selected computing resources at scheduled time that is earlier than need-by time by estimated duration
NPL
Robert J. Vance, Ph.D.
Employee Engagement and Commitment  A guide to understanding,
measuring and increasing engagement in your organization


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/KURTIS GILLS/Primary Examiner, Art Unit 3624